Title: To George Washington from Wilhelm von Knyphausen, 25 March 1781
From: Knyphausen, Wilhelm von
To: Washington, George


                  
                     Sir
                     New York March 25th 1781
                  
                  The present sufferings of the Hessian Prisoners of War confined in the Goals of Philadelphia, determine me to address myself to you upon this occasion.
                  The Papers which accompany this letter, point out in the fullest manner, the many attempts which have been made for their relief; the little success which has attended them; and they exhibit some proofs of distress, which men of feeling must ever condemn.
                  Despairing of obtaining the indulgence, usually shewen to Troops, in their circumstances by the common mode of application, I request that permission may be granted for an Officer "attended by a Non Commissioned Officer" to Proceed from New York to Philadelphia, with Money, Clothing and Necessaries, for their immediate relief; persuaded you will meet me in Sentiment, that the adding to the misfortunes of Individuals so circumstanced, can answer no good purpose whatever.  I have the Honor to be Sir Your Excellency’s most obedient humble Servant
                  
                     Knyphausen
                     
                  
                Enclosure
                                    
                     
                        Extracts of letters from Josa Loring Esqr. to Major Skinner
                           19 August 1780-14 March 1781
                        
                      
                     19th August 1780  His Excellency Lieutenant General Knyphausen request permission for Lieut. Sobbe & Serjeant Ruebenkoenig to come into New york for a fortnight to take out some Necessaries & Money for their prisoners, if this Indulgence can be granted, we should be glad it might take place as soon as possible as our Prisoners are suffering for the want of them.
                     26 Septr 1780  I wrote you on the 19th Augt last requesting leave for Lieut. Sobbe & Serjeant Ruebenkoenig to come into New York to take out some Necessaries and Money for their Prisoners, let me beg your Attention to the above request and Your Answer thereto, as soon as possible, as the prisoners are suffering for want thereof.
                     14th Novr 1780  I was in hopes to have received the several Passports requested viz. a Pass for Capt. Bartling to proceed in a Vessell or two if necessary from hence to Providence with Cloathing for the Prisoners, & to have brought back such as were exchanged—Another for Ensign Von Kovan to have gone to New London or Hartford for the purpose of carrying Cloathing & one for a Quartr Master & two Serjeants to have proceeded to Phila. & Lancaster with Cloathing &c. for the Prisoners that remained there, as the Season is so far advanced I must beg that no further delay be made to this Request.
                     28th Decr 1780.  As the Season is severe I must beg your Attention to sending in a list of all our Privates Prisoners of War describing the Regts they belong to, & where stationed, & further to request General Washington’s Pass for a British & German Subaltern Officer to go from hence with Cloathing, Money & other Necessaries & deliver it to them at the different places of their Confinement.
                     25 Jany 1781  I hope on your return from Philadelphia I shall be finished with Lists of our Prisoner specifying the Corps they belong to & place of Confinement, also with a pass or passes for a British & German Subaltern or Quarter Master with two Serjeants if thought necessary to proceed from New York to the different places of their Confinement with Cloathing, Money & other Necessaries—the consequence to the suffering Individuals at this Season of the Year must be too fatal to admit of any further delay.
                     6th Feby 1781  I am waiting with great Impatience for the Lists of Prisoners specifying the Corps they belong to & where Confined, & General Washington’s Pass for a British & German Subaltern or Quarter Master with a Serjeant or two as may be thought necessary to proceed from hence with Cloathing Necessaries Money, and deliver it to them at the different places of their Confinement.
                     14th March 1781  I must beg your Attention to the sending in the proper Passports for Qr Master Hartzog of the 19th Regt Lt Sobbe of the Regt of Knyphausen, two British & one German Serjeants to proceed from hence to Phila. & such other places where our Prisoners may be confin’d, with Cloathing, Money &c. for their Use, to see the same delivered to them & to return to New York these Gentlemen will consider themselves on Parole, and will be Subject to any restrictions you may please to lay them under the great delay there has been in obtaining this reasonable request, has reduced our Prisoners to a wretched Condition and I hope it will be a consideration with you to forward it now with all Possible dispatch.
                     
                        Josa Loring
                        Com. Genl Prisrs
                        
                     
                     
                         Extracts of letters from Major Skinner to Josa Loring Esqr.
                        "Augst 24th 1780  I have reported your request for Lieut. Sobbe to go in to New York at Head Quarters & shall do every thing in my power to have your request complyed with."
                        Major Skinner came into New York 24th Octr but brought no Pass to send our Prisoners Cloathing, when he went out the 4th Novr I gave him the following Memorandum in writing.
                        "General Washingtons Pass for a Quarter Master & a Serjeant or two as may thought necessary to proceed from hence to Phila. with Cloathing Money &c. for the Prisoners.
                        He came into New York 6 Decr to settle an Exchange of Prisoners but brought no Pass, he went out on the 20th and I then pressed him very hard to send it in on his return, which he promised to do on the 10th Jany 1781 I received a letter from him of which the following is an Extract "I am in hopes to furnish you with a Return of the Prisoners at Phila. for whom You are desirous to send Cloathing" & on the 9th Feby I received the following.
                        "Inclosed is a list of Prisoners in Phila. Goal agreable to your request; I will apply for the Passes you require for their relief & forward them by the first Opportunity."
                        On the 28th Feby He came into New york again to settle an Exchange of Prisoners still without the Pass so repeatedly asked for, I remonstrated against the great Inattention to so reasonable a request, he replied that he could not obtain it & desired I would write him a letter on the Subject & mention the Officers Names, which I did on the 14th March.
                     
                     
                        Josa Loring
                        Com. Genl Prisrs
                     
                  
                  
                Enclosure
                                    
                           
                              8-17 March 1781
                           
                        
                     
                           Philip Rauthe; non-commissioned Officer of His Excellency Lieutenant General Knyphausen’s Regiment, being duly sworn, deposeth:
                        That he, with a number of others was made prisoner of war at sea on the 29th of Sept. 1779, and carried to Philadelphia, where he was confined in the Goal for six months.
                        That he, and the other prisoners, British as well as Hessians, when no Salt meat was issued to them, received four pounds of bread for three days, and water; the established allowance of a prisoner being 10 Ounces of meat, and 10 ounces of bread per day, without any pease, rice, butter or other species of provisions.
                        That one or more barrels of Salt meat were delivered to them from time to time of weight in proportion to their number and above mentioned allowance. But that the meat was found seven times to be cured with Heckery askes so much tainted, that nothing but the violence of hunger could have obliged them to eat it.
                        That no difference was made in this respect between the sick and the healthy.
                        That, in stead of bread, they were furnished five different times, as far as the Deponent recollects, with two kinds of Biscuit, the one quite black, and the other full of worms, which also they were forced to eat by extreme hunger, and to the prejudice of their health.
                        That after many and pressing entreaties half a pint of salt, taken from the salt-meat barrels, was delivered to 22 men for three days.
                        That all, not even the lowest of their sick excepted, were obliged to lay on base boards, without any blankets, none being furnished, unless paid for by the prisoners.
                        That the attendance of the American Physicians to the sick was very loose, and unfrequent, their visits often being at more than a week’s distance from each other, which rendered the situation of the sick the most miserable, that could be imagined, and the Deponent was pretty sure of five men having died merely from neglect, and bad victuals.
                        He added, that they were not allowed to buy bread in the city, a certain baker only having the exclusive permission to come to the Goal, and sell his bread there, for a loaf of which, of about one pound weight, they were obliged to pay four dollars of Paper money, while in the City they might have bought twice that quantity for the same money.
                        That he was exchanged with a number of men of the same regiment, and came to New york the 22d of December last.
                        
                                                 Volpert Ch: de Seelhorst PlumqueCapt.LieutenantJudge Advocat
                        Continued New York March 17th 1781
                        Three privates, viz. Henry Peter, Balthasar Schmeiss, and Eckhard Kaufmann, also of his Excellency Lieut. Genl Knyphausen’s Regimt taken, and exchanged at the same time with the former, being duly sworn and separately examined by this Committee, their evidence was found perfectly conformable to that of Philip Rauthe in every material circumstance.
                         Volpert C. de Seelhorst  PlumqueCapt.LieutenantJudge Advocat
                  
                  
               